Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter 
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 16 is distinguished from Osman et al. (Osman) (US 20180005429 A1) in view of Zhang et al. (Zhang) (US 20190347826 A1), Harviainen et al. (Harviainen) (WO 2019/143572 A1), and Schouela et al. (Schouela) (US 20210035368 A1) because of the combination of all limitations, particularly the limitation similar to “receiving information including an angle of a gravity axis; comparing the angle of the gravity axis to a joint position of the body part; and based on the comparing, filtering data in the AR session in response to detecting a disagreement on an orientation of the second device with respect to the gravity axis” (Claim 16).  Claim 17 depends on Claim 16.

Response to Amendment 
This is in response to applicant’s amendment/response filed 6/22/21, which has been entered and made of record.  Claims 1, 5, 6, 9, 13-14, 16, and 19-20 have been amended.  No claim has been cancelled.  No claim has been added.  Claims 1-20 are pending in the application. 

The objections have been withdrawn in view of Applicant’s amendments to the claims. 

Applicant’s amendments and arguments filed 6/22/21 have been entered and considered.   The arguments are moot in view of the Examiner’s new ground of rejections based on a new reference included in Applicant’s filed IDS.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Osman et al. (US 20180005429 A1) in view of Zhang et al. (US 20190347826 A1) and Harviainen et al. (Harviainen) (WO 2019/143572 A1).
Regarding Claim 1, Osman discloses A method comprising: 
receiving, by a second device, a request to join an computer-generated reality session initialized by a first device (
    PNG
    media_image1.png
    528
    455
    media_image1.png
    Greyscale

The devices may be mapped to the head-mounted devices as shown in Fig. 1.  However, they do not have to be head-mounted displays, it would also be tablets, smartphones, or other type of mobile and AR compatible devices. 

    PNG
    media_image2.png
    366
    725
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    276
    242
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    277
    232
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    283
    231
    media_image5.png
    Greyscale

Osman states “FIGS. 9A-9C show a third party sequential view of how two co-located HMD users may appear in a shared physical space as well as a shared virtual space once a guest joins into a host VR. Host 902 is shown to be co-located with guest 904 in the real world. Both are engaged in a VR environment via HMDs. Guest 904 accepts an invitation to join the VR of host 902. The host's position 908a and orientation 908b and the guest's position 910a and orientation 910b are being tracked by a computer (not shown). The distance 906 between host 902 and guest 904 is also shown to be tracked.”  Osman ¶ 79. 
The device worn by 902, a host, in those figures may be mapped to the first device.
The device worn by 904, a guests, in those figures may be mapped to the second device. 
The “AR session initialized by a first device” is a session that include virtual element that is being hosted by 902.
A session that includes a virtual environment and/or virtual representation of the user(s) (see Fig. 9C) is considered to be an AR session. 

two HMD users are co-located but experiencing completely different VR environments. For example, a host may wish to share his VR with a second user, while the second user may wish to see what the host is seeing. According to one embodiment of the present disclosure, the host may be provided with the option of inviting the second player to join his VR.” Osman ¶ 37.
The Examiner takes an Official Notice that a host of an event session may be the one who has initialized the event session.  The benefits of combining this well-known knowledge would have been that there is always someone who is hosting the event session and/or to make the event session well-organized.  
Applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.
Osman discloses the host user by himself or herself before a second user is joined.  The host user is more likely than not who has initialized the VR session.  The obviousness analysis further strengthens the mapping. ); 
in response to receiving the request, detecting a body corresponding to a user of the first device in one or more images captured by a camera of the second device (
Fig. 1.
“FIG. 1 shows an embodiment of a virtual reality (VR) interactive space 100. A first user 150 is shown to wear a first HMD 106 and a second user 110 is shown to wear a second HMD 104. HMDs 104 and 106 are connected to one another via wireless and/or wired shown to have a front facing camera 112 and HMD 106 is shown to have a front facing camera 152. Although not shown, both HMDs 104 and 106 may have additional cameras surrounding the body of the HMD 104 or 106 to produce a 360 degree view of the real world.”  Osman ¶ 53.

    PNG
    media_image6.png
    769
    393
    media_image6.png
    Greyscale
  Fig. 5 506 “Determine the position and orientation of the first and second users via cameras and inertial sensors on the HMDs and additional cameras within the virtual reality interactive space.”

“For example, if the second user is positioned directly ahead of the first user and the first user is positioned directly ahead of the second user (e.g., they are facing each other), then the ); 
identifying a body part of the detected body corresponding to the user of the first device (
Osman discloses identifying head and eyes, stating “FIGS. 15A-15E show additional embodiments for ascertaining and communicating gaze information to another user in a shared VR. FIG. 15A, for example, shows a guest 1504 looking towards host 1502 to ascertain where the host 1502 is looking. FIGS. 15B-15E show various states of how an avatar of the host 1502 might appear to the guest 1504 as the host 1502 looks in different directions. FIG. 15B, for example, shows a host avatar to be looking up and into the distance. While host avatar in 15C maintains the same head position as in FIG. 15B, changes in the positioning of the avatar's eyes shows host 1502 looking at guest 1504 through the corner of his eyes. FIG. 15D also shows host avatar looking at the guest but in a more head-on manner while 15E shows host avatar to be looking down and to the guest's right-hand side.”  Osman ¶ 94.

    PNG
    media_image5.png
    283
    231
    media_image5.png
    Greyscale
Identifying 916a and 912a are the identification of where the feet are.
There are some the body part examples. 
The Examiner’s secondary reference further strengthen the teaching of this limitation.); 
determining, by the second device, a transformation in the AR session between the first device and the second device using the identified body part (
“For example, if the second user is positioned directly ahead of the first user and the first user is positioned directly ahead of the second user (e.g., they are facing each other), then the method will introduce a virtual representation of the second user into the VR that is located directly ahead of the first user. In this example, the virtual representation of the second user will also appear to be facing the first user (i.e., the two are looking at each other in the shared VR).”  Osman ¶ 72.

    PNG
    media_image7.png
    303
    422
    media_image7.png
    Greyscale

“FIG. 10A shows the same two co-located HMD users sharing a VR scene. 1006 is a 2 dimensional snapshot of how a VR scene might appear to host 1002. 1008 is a snapshot of a guest 1004 perspective. Host 1002 sees an upcoming bridge via his HMD. Guest 1004 sees the same bridge but from a slightly different perspective, the difference in perspective corresponding to a difference in the real world location of the guest relative to the host. Guest 1004 also sees host avatar 1002a approaching the bridge.”  Osman ¶ 82.
The transformation in the AR session is related to the virtual representation of the space and the users.
The transformation uses the identified body part, because the identified body part(s) provide clues to the position and orientation of the viewpoint of either the first user or second user.  When the viewpoint is determined to be changed, the rendering of the virtual space/objects are changed. ), 



causing the AR session to be displayed by the second device based on the determined transformation (Id.). 
Osman discloses all above limitations of Claim 1.
Osman does not explicitly disclose that the computer-generated reality is an augmented reality (AR).. 
Zhang discloses computer-generated reality may be an Augmented Reality (AR) representation (“Also, if poses of objects are detected from the image, that is, there is a person in the image (operation 803), the user may perform texture replacement in regions such as the skin and clothes of the person in the image as required in operation 833 and 835, or when there are virtual items in the image in operation 829, an image may be composited based on interactions between virtual items and human body poses to obtain an image that further undergoes Augmented Reality (AR) processing in operation 831.” Zhang ¶ 158.

    PNG
    media_image8.png
    321
    788
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    298
    405
    media_image9.png
    Greyscale
). 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Osman with Zhang.  The suggestion/motivation would have been in order to provide a more immersive experience, because of the visual context of the real environment.  Further, it would have been a simple substitution of one known element for another that produces predictable results.  The virtual reality element and augmented reality element are known visual elements.  They are interchangeable within the context of Osman and Zhang’s teachings.

wherein determining the transformation comprises:
computing a location of the first device in three-dimensional space in a coordinate system of the second device; 
transmitting a message comprising the location of the first device computed by the second device to the first device; and 
causing the first device to determine an offset from the location of the first device included in the message transmitted from the second device and a position of the location of the first device in a coordinate system of the first device. 
Harviainen teaches or suggests 
wherein determining the transformation comprises:
computing a location of the first device in three-dimensional space in a coordinate system of the second device (
“. . . receiving captured image data from the second HMD device; producing second skeleton tracking data from the captured image data representing one or more candidate users of the first HMD device and transforming the produced second skeleton tracking data to the second coordinate system.”  Harviainen ¶ 173.
Harvianinen does not disclose that the computation is conducted at the second device.  However, it would have been obvious to try (KSR) to conduct the computation at the second device.  One is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  The computation may be done at the first device, the second, or a third device (e.g., a server).  Computation is computation, which can be done on any capable computer.  The output is predictable.); 
transmitting a message comprising the location of the first device computed by the second device to the first device (
For the previous limitation, the Examiner explained that the computation of “location of the first device in three-dimensional space in a coordinate system of the second device” is conducted at the second device. 
For the subsequent limitation, the Examiner explained the computation result is used at the first device to determine the claimed “offset.”
In order to do that, the location of the first device computed by the second device is transmitted from the second device to the first device.); and 
causing the first device to determine an offset from the location of the first device included in the message transmitted from the second device and a position of the location of the first device in a coordinate system of the first device (
“. . . based on the device tracking data of the first HMD device in the first coordinate system, and the location of the identified user of the first HMD device in the second coordinate system, determining a transformation between the first and second coordinate systems.”  ¶ 173. 
The transformation may correspond to the offset. 
The recited “location of the identified user of the first HMD device in the second coordinate system” may correspond to “the location of the first device included in the message transmitted from the second device” in the second coordinate system. 
The recited “position of the location of the first device in a coordinate system of the first device” may correspond to “a position of the location of the first device in a coordinate system of the first device”
Harvianinen does not disclose that this determination is conducted at the first device.  However, it would have been obvious to try (KSR).  One is choosing from a finite number of ). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Osman in view of Zhang with Harviainen.  The suggestion/motivation would have been in order to lower the cost of an augmented reality system.  Harviainen Background. 

Regarding Claim 2, Osman in view of Zhang and Harviainen discloses The method of claim 1 further comprising: 
determining a common coordinate frame using the transformation (
    PNG
    media_image5.png
    283
    231
    media_image5.png
    Greyscale
 Osman Fig. 9C.  The common coordinate frame is a frame with shared virtual space. 
“This is especially the case when two HMD users are co-located but experiencing completely different VR environments. For example, a host may wish to share his VR with a second user, while the second user may wish to see what the host is seeing. According to one 
The Examiner takes an Official Notice that it would have been well-known in the art that a same coordinate system may be used to represent a shared virtual space.  The benefits of combining this well-known knowledge would have been to make computation easier. 
Applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.); and 
generating the AR session using the common coordinate frame (Id.).  

Regarding Claim 3, Osman in view of Zhang and Harviainen discloses The method of claim 1, 
wherein the AR session is initialized by the first device by determining, by the first device, a first device transformation based on a first device current pose and a first device origin, wherein the first device origin is a first origin of a first coordinate frame tracked by the first device (

    PNG
    media_image4.png
    277
    232
    media_image4.png
    Greyscale
  Osman Fig. 9B.  
“FIG. 9B shows a third party perspective of the host avatar 902a within a VR by himself. The host avatar 902a's position 912a and orientation 912b are shown as not changed. An indication of the position 916a and orientation 916b of where the guest avatar is to be inserted into the shared VR is shown. The distance between host and guest 906 remains about the same in virtual space 906a.” Osman ¶ 80.
912b may be mapped to the pose. 
912a or the center of 912a may be mapped to the origin.
“This is especially the case when two HMD users are co-located but experiencing completely different VR environments. For example, a host may wish to share his VR with a second user, while the second user may wish to see what the host is seeing. According to one embodiment of the present disclosure, the host may be provided with the option of inviting the second player to join his VR.” Osman ¶ 37.
The Examiner has explained in Claim 1 rejection that a host of the VR session may be the one who has initialized it.  The initialized virtual environment as presented to the host user is based on the host user’s position and orientation.).  

Regarding Claim 4, Osman in view of Zhang and Harviainen discloses The method of claim 3, further comprising 
determining, by the second device, a second device transformation in response to receiving the request to join the AR session of the first device,
 the second device transformation being based on a second device current pose and a second device origin, wherein the second device origin is a second origin of a second coordinate frame tracked by the second device (

    PNG
    media_image4.png
    277
    232
    media_image4.png
    Greyscale
 Osman Fig. 9B.  
“FIG. 9B shows a third party perspective of the host avatar 902a within a VR by himself. The host avatar 902a's position 912a and orientation 912b are shown as not changed. An indication of the position 916a and orientation 916b of where the guest avatar is to be inserted into the shared VR is shown. The distance between host and guest 906 remains about the same in virtual space 906a.” Osman ¶ 80.
916b may be mapped to the pose. 
916a or the center of 916a may be mapped to the origin. 


    PNG
    media_image7.png
    303
    422
    media_image7.png
    Greyscale

“FIG. 10A shows the same two co-located HMD users sharing a VR scene. 1006 is a 2 dimensional snapshot of how a VR scene might appear to host 1002. 1008 is a snapshot of a guest 1004 perspective. Host 1002 sees an upcoming bridge via his HMD. Guest 1004 sees the same bridge but from a slightly different perspective, the difference in perspective corresponding to a difference in the real world location of the guest relative to the host. Guest 1004 also sees host avatar 1002a approaching the bridge.”  Osman ¶ 82.).  

Regarding Claim 5, Osman in view of Zhang and Harviainen discloses The method of claim 1, further comprising: 
sending to the first device, from the second device, the transformation representing coordinates of AR content displayed on the second device relative to a position of the first device (

    PNG
    media_image10.png
    333
    469
    media_image10.png
    Greyscale
 Osman Figs. 14C-F.
	The Examiner takes an Official Notice that it would have been well-known in the art that devices may share data.  The benefits of combining this well-known knowledge would have been that data may be archived, monitored, and/or for debugging purposes.  After the combination, the second device sends relevant data to the first device. 
            Applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.).  

Regarding Claim 6, Osman in view of Zhang and Harviainen discloses The method of claim 5, 
wherein determining, by the second device, the transformation between the first device and the second device comprises: 
determining, by the second device,  a second offset based on a current pose of the second device and an origin of the first device (

    PNG
    media_image7.png
    303
    422
    media_image7.png
    Greyscale
 Osman Fig. 10A.  The offset may be mapped to the relative position of the first user within the second user’s viewpoint.  For example, the relative position of 1002a with respect to 1004 in Fig. 10A. The offset is determined because the offset is displayed by the second device.).  

Regarding Claim 7, Osman in view of Zhang and Harviainen discloses The method of claim 1.  
However, Osman does not explicitly disclose where identifying the body part further comprises: 
processing the one or more images to identify a plurality of skeletal positions of the body; and 
identifying the skeletal position from the plurality of skeletal positions corresponding to the body part. 
Zhang discloses where identifying the body part further comprises: 
processing the one or more images to identify a plurality of skeletal positions of the body (

    PNG
    media_image9.png
    298
    405
    media_image9.png
    Greyscale
  Zhang Fig. 1.); and 
identifying the skeletal position from the plurality of skeletal positions corresponding to the body part (
    PNG
    media_image11.png
    540
    410
    media_image11.png
    Greyscale
). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Osman with Zhang.  The suggestion/motivation would have been in order to more accurately estimate the pose of the users and more accurately create the avatar that assume a similar pose. 

Regarding Claim 8, Osman in view of Zhang and Harviainen discloses The method of claim 7, 
wherein the body part is a wrist and the skeletal position corresponding to the body part comprises a wrist joint (Zhang Fig. 9.).  


Regarding Claim 10, Osman in view of Zhang and Harviainen discloses The method of claim 1, 
wherein the first device uses a first coordinate frame to display AR objects, wherein the second device uses a second coordinate frame to display AR objects (

    PNG
    media_image7.png
    303
    422
    media_image7.png
    Greyscale
  Osman Fig. 10A. ), and 
wherein causing the AR session to be displayed by the first device and by the second device comprises: 
displaying a common AR object in the AR session on the second device based on the second coordinate frame (
Osman Fig. 10A, showing at least a common AR object, e.g., the virtual stairs.); 
causing the first device to adjust the first coordinate frame of the first device based on the transformation in the AR session between the first device and the second device (“FIG. 10A shows the same two co-located HMD users sharing a VR scene. 1006 is a 2 dimensional snapshot of how a VR scene might appear to host 1002. 1008 is a snapshot of a guest 1004 perspective. Host 1002 sees an upcoming bridge via his HMD. Guest 1004 sees the same bridge but from a slightly different perspective, the difference in perspective corresponding to a difference in the real world location of the guest relative to the host. Guest 1004 also sees host avatar 1002a approaching the bridge.”  Osman ¶ 82.); and 
causing the first device to display the common AR object in the AR session on the first device based on adjusting the first coordinate frame (Id.  
    PNG
    media_image10.png
    333
    469
    media_image10.png
    Greyscale
  Osman Figs. 10C-F.).  

Regarding Claim 11, Osman in view of Zhang and Harviainen discloses The method of claim 1, wherein the transformation is a first transformation, and the method further comprises:
calculating a second transformation during the AR session when the body is detected in additional images captured subsequently to the one or more images (
“Further, the method may track real world movements of both users and map them into virtual movements in real-time. Thus, the two users are able to interact via their avatars (inter-avatar interaction) such that communication, interaction, and viewing within the shared virtual reality environment can be perceived by the users as if it were an inter-personal interaction occurring in the real world.”  Osman ¶ 10.
Users are constantly moving, which creates subsequent images, and two users/avatars are interacting with each other as shown in the following figures.
    PNG
    media_image10.png
    333
    469
    media_image10.png
    Greyscale
 Osman Figs. 10C-F.).  

Regarding Claim 12, Osman in view of Zhang and Harviainen discloses The method of claim 11, further comprising: 
calculating the second transformation each time the body is detected during the AR session (

Osman Figs 9A-C, 14A-F.  In order to accurately portray the avatars, the bodies’ positions and orientations are detected. 
In addition to accurately portray the viewpoints of the users, the heads and eyes of the users are also detected.
Osman discloses identifying head and eyes, stating “FIGS. 15A-15E show additional embodiments for ascertaining and communicating gaze information to another user in a shared VR. FIG. 15A, for example, shows a guest 1504 looking towards host 1502 to ascertain where the host 1502 is looking. FIGS. 15B-15E show various states of how an avatar of the host 1502 might appear to the guest 1504 as the host 1502 looks in different directions. FIG. 15B, for example, shows a host avatar to be looking up and into the distance. While host avatar in 15C maintains the same head position as in FIG. 15B, changes in the positioning of the avatar's eyes shows host 1502 looking at guest 1504 through the corner of his eyes. FIG. 15D also shows host avatar looking at the guest but in a more head-on manner while 15E shows host avatar to be looking down and to the guest's right-hand side.”  Osman ¶ 94. ).  

Regarding Claim 13, Osman in view of Zhang and Harviainen discloses The method of claim 11, 
wherein the second transformation is recalculated periodically (

The Examiner takes an Official Notice that a display has a framerate, and rendered images are updated accordingly.  The benefits of combining this well-known knowledge would have been not to waste computation resources.  After the combination of the well-known knowledge, the images to be displayed are updated periodically, and the related computation is done periodically as well.
Applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.).  

Regarding Claim 19, Osman in view of Zhang and Harviainen discloses A system comprising: 
a processor; and a memory component having instructions stored thereon, when executed by the processor, causes the processor to perform operations comprising: 
receiving, by a second device, a request to join an AR session initialized by a first device (See Claim 1 rejection for detailed analysis.); 
in response to receiving the request, detecting a body corresponding to a user of the first device in one or more images captured by a camera of the second device (See Claim 1 rejection for detailed analysis.); 
identifying a body part of the detected body corresponding to the user of the first device (See Claim 1 rejection for detailed analysis.); 
determining, by the second device, a transformation in the AR session between the first device and the second device using the identified body part (See Claim 1 rejection for detailed analysis.), 
wherein determining the transformation comprises: 
computing a location of the first device in three-dimensional space in a coordinate system of the second device (See Claim 1 rejection for detailed analysis.); 
transmitting a message comprising the location of the first device computed by the second device to the first device (See Claim 1 rejection for detailed analysis.); and 
causing the first device to determine an offset from the location of the first device included in the message transmitted from the second device and a position of the location of the first device in a coordinate system of the first device (See Claim 1 rejection for detailed analysis.); and 
causing the AR session to be displayed by the second device based on the determined transformation (See Claim 1 rejection for detailed analysis.).  

Regarding Claim 20, Osman in view of Zhang and Harviainen discloses A non-transitory computer-readable storage medium having stored thereon, instructions when executed by a processor, causes the processor to perform operations comprising: 
receiving, by a second device, a request to join an AR session initialized by a first device (See Claim 1 rejection for detailed analysis.); 
in response to receiving the request, detecting a body corresponding to a user of the first device in one or more images captured by a camera of the second device (See Claim 1 rejection for detailed analysis.); 
identifying a body part of the detected body corresponding to the user of the first device (See Claim 1 rejection for detailed analysis.); 
determining, by the second device, a transformation in the AR session between the first device and the second device using the identified body part (See Claim 1 rejection for detailed analysis.), wherein determining the transformation comprises: 
computing a location of the first device in three-dimensional space in a coordinate system of the second device (See Claim 1 rejection for detailed analysis.); 
transmitting a message comprising the location of the first device computed by the second device to the first device (See Claim 1 rejection for detailed analysis.); and 
causing the first device to determine an offset from the location of the first device included in the message transmitted from the second device and a position of the location of the first device in a coordinate system of the first device (See Claim 1 rejection for detailed analysis.); and  31D ocket No. 4218.936US1 (P01433-US1) 
causing the AR session to be displayed by the second device based on the determined transformation (See Claim 1 rejection for detailed analysis.).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Osman et al. (Osman) (US 20180005429 A1) in view of Zhang et al. (Zhang) (US 20190347826 A1), Harviainen et al. (Harviainen) (WO 2019/143572 A1), and Langlois et al. (Langlois) (US 20140364227 A1). 
The method of claim 8, further comprising: searching the one or more images for an image of the first device (
Osman states “FIGS. 9A-9C show a third party sequential view of how two co-located HMD users may appear in a shared physical space as well as a shared virtual space once a guest joins into a host VR. Host 902 is shown to be co-located with guest 904 in the real world. Both are engaged in a VR environment via HMDs. Guest 904 accepts an invitation to join the VR of host 902. The host's position 908a and orientation 908b and the guest's position 910a and orientation 910b are being tracked by a computer (not shown). The distance 906 between host 902 and guest 904 is also shown to be tracked.”  Osman ¶ 79. 
Fig. 5 506 “Determine the position and orientation of the first and second users via cameras and inertial sensors on the HMDs and additional cameras within the virtual reality interactive space.”  The information is found based on the captured images.). 
However, Osman in view of Zhang and Harviainen does not explicitly disclose determining that the first device is being held by the first user in a right hand of the first user; and 
selecting the wrist corresponding to the right hand as the body part based on determining that the first device is being held by the first user in the right hand of the first user. 
Langlois discloses 
determining that the first device is being held by the first user in a right hand of the first user (


    PNG
    media_image12.png
    279
    333
    media_image12.png
    Greyscale

“An improved immersive gaming and media consumption experience can be provided when the three dimensional location of a device (e.g., tablet acting as controller and display) as well as the orientation (e.g., facing, rotation) of the device are known.” Langlois ¶ 17. 
“FIG. 3 illustrates a portion of an example representation of a skeleton of a gamer. The head 300 and one wrist 320 are illustrated. FIG. 3 also illustrates a gaze 310 from the head 300 to the wrist 320. A likely position of a hand may be determined from the position of the wrist 320. A likely position of a device may be determined from the position of the wrist 320, the position of the head 300, and the gaze 310.”  Langlois ¶ 24. 
Langlois does not explicitly disclose that it is the right hand.  The Examiner takes an Official Notice that it would have been well-known in the art that most people are right-handed and may hold a tablet or smartphone with their right hand.  The benefits of combining this well-known knowledge would have been to make calculation easier, because with this assumption, the system does not have to compute other possibilities.
Applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the common knowledge or well-known in the art statement is taken to be admitted prior art ); and 
selecting the wrist corresponding to the right hand as the body part based on determining that the first device is being held by the first user in the right hand of the first user (Id.). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Osman in view of Zhang and Harviainen with Langlois.  The suggestion/motivation would have been in order to lower the cost the system.  Handheld devices may be cheaper than other more sophisticated systems.  Further, more people have handheld devices and more people will be able to use the application. 

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Osman et al. (Osman) (US 20180005429 A1) in view of Zhang et al. (Zhang) (US 20190347826 A1), Harviainen et al. (Harviainen) (WO 2019/143572 A1), and Schouela et al. (Schouela) (US 20210035368 A1)
Regarding Claim 14, Osman in view of Zhang and Harviainen discloses The method of claim 11. 
However, Osman in view of Zhang and Harviainen does not explicitly disclose further comprising:
comparing the first transformation to the second transformation; 
computing an error based on comparing the first transformation to the second transformation; 
in response to determining that the error is less than a threshold, maintaining display of the AR session based on the first transformation.  
Schouela discloses
comparing the first transformation to the second transformation (
“Once the computing device 206 has determined that the difference is above the corresponding threshold value, the computing device 206 updates (312) the 2D rendering of the 3D virtual environment being displayed on the display device 204 using the second data set (that is, the position data of the viewing device 202 during/after movement). Upon updating the 2D rendering, the viewers of the display device 204 see a representation of the 3D virtual environment that corresponds to the viewpoint of the user of the alternative reality viewing device 202. It should be appreciated that, in some embodiments, the computing device 206 can apply an interpolation routine during updating of the 2D rendering to produce a smooth, seamless transition. For example, the computing device 206 can determine the distance between the first position and the second position (on each of one or more of the DoF axes) and generate additional frames for the 2D rendering to transition smoothly between the two positions.”  Schouela ¶ 32.
After the combination with Schouela, the recited difference becomes the difference between the first and second transformation.); 
computing an error based on comparing the first transformation to the second transformation (
The recited “difference” is mapped to “error.”); 
in response to determining that the error is less than a threshold, maintaining display of the AR session based on the first transformation (Id.  If the change is minimal, the system does not update the rendered image, therefore, to save computation resources.).  
and Harviainen with Schouela.  The suggestion/motivation would have been in order to save computation resources. 

Regarding Claim 15, Osman in view of Zhang, Harviainen and Schouela discloses The method of claim 14, further comprising: 
in response to determining that the error is equal to or greater than the threshold, causing the AR session to be displayed by the first device and by the second device based on the second transformation (
“Once the computing device 206 has determined that the difference is above the corresponding threshold value, the computing device 206 updates (312) the 2D rendering of the 3D virtual environment being displayed on the display device 204 using the second data set (that is, the position data of the viewing device 202 during/after movement). Upon updating the 2D rendering, the viewers of the display device 204 see a representation of the 3D virtual environment that corresponds to the viewpoint of the user of the alternative reality viewing device 202. It should be appreciated that, in some embodiments, the computing device 206 can apply an interpolation routine during updating of the 2D rendering to produce a smooth, seamless transition. For example, the computing device 206 can determine the distance between the first position and the second position (on each of one or more of the DoF axes) and generate additional frames for the 2D rendering to transition smoothly between the two positions.”  Schouela ¶ 32.
MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019]).  
. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Osman et al. (Osman) (US 20180005429 A1) in view of Zhang et al. (Zhang) (US 20190347826 A1), Harviainen et al. (Harviainen) (WO 2019/143572 A1), and Frueh et al. (Frueh) (US 20180101989 A1)
Regarding Claim 18, Osman in view of Zhang and Harviainen discloses The method of claim 1, further comprising: 
initializing the AR session using a given transformation between the first device and the second device 

    PNG
    media_image7.png
    303
    422
    media_image7.png
    Greyscale

    PNG
    media_image10.png
    333
    469
    media_image10.png
    Greyscale
); and 
updating the given transformation using the AR session based on the transformation determined using the identified body part (Id.).  

 a marker displayed on the first device is used to calculate the position and/or orientation related to the given transformation. 
Frueh discloses a marker displayed on the first device is used to calculate the position and/or orientation (

    PNG
    media_image13.png
    312
    499
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    301
    494
    media_image14.png
    Greyscale


“The captured image 1205 of the HMD is characterized by a position and orientation that are collectively indicated by the arrow 1220. The HMD has an Aruco marker 1225 that is displayed on a portion of the HMD that is visible in the captured image 1205. The Aruco marker 1225 has the same pattern as the Aruco marker 1215 in the 3-D model 1200. The matching algorithm determines a rotation 1230 that characterizes the relative position or orientation of the 3-D model 1200 and the captured image 1205. The rotation 1230 is determined by comparing the orientation of the Aruco marker 1215 in the 3-D model 1200 to pixels in the captured image 1205 of the HMD, as discussed herein. The matching algorithm uses the comparison of the 3-D model 1200 and the captured image 1205 to determine a transform between the camera coordinate system and the HMD coordinate system. For example, the comparison can be used to determine the transform T.sub.HMD.fwdarw.CAMERA(i) discussed above.”  Frueh ¶ 93. ).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Osman in view of Zhang and Harviainen with Frueh.  The suggestion/motivation would have been in order to make it easier to determine position and/or orientation of another object. 

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGXI LIU whose telephone number is (571)270-7509.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENGXI LIU/Primary Examiner, Art Unit 2611